2014 IL 115526



                                 IN THE
                            SUPREME COURT
                                   OF
                          THE STATE OF ILLINOIS



                                   (Docket No. 115526)

       HOME STAR BANK AND FINANCIAL SERVICES, Guardian of the Estate of
       Edward Anderson, a Disabled Person, et al., Appellees, v. EMERGENCY CARE
               AND HEALTH ORGANIZATION, LTD., et al., Appellants.


                               Opinion filed March 20, 2014.



        JUSTICE THOMAS delivered the judgment of the court, with opinion.

        Chief Justice Garman and Justices Freeman, Kilbride, Karmeier, Burke, and Theis
     concurred in the judgment and opinion.



                                         OPINION

¶1       Plaintiffs, Darby Thomas and Home Star Bank & Financial Services, as guardian of
     the estate of Edward Anderson, a disabled person, filed suit against defendants Michael
     T. Murphy, O.D., and his employer, Emergency Care & Health Organization, Ltd.
     (ECHO), alleging that Dr. Murphy was negligent in treating Anderson. The circuit
     court of Cook County concluded that Dr. Murphy was immune from liability pursuant
     to section 25 of the Good Samaritan Act (the Act) (745 ILCS 49/25 (West 2010)) and
     granted summary judgment to defendants. Plaintiffs appealed, and the Appellate Court,
     First District, reversed and remanded. 2012 IL App (1st) 112321. The court held that
     the Act was meant to apply to volunteers, not to those who treat patients within the
     scope of their employment and are compensated for doing so. We allowed defendants’
     petition for leave to appeal and, for the reasons that follow, we affirm the appellate
     court.
¶2                                     BACKGROUND

¶3       On August 22, 2001, Anderson was admitted to Provena St. Mary’s Hospital
     through the emergency room and was later transferred to the intensive care unit.
     Anderson was diagnosed with epiglottitis. On August 25, Anderson began having
     labored breathing and pain on swallowing. A Code Blue was called at approximately
     3:20 a.m. Dr. Murphy, who was working in the emergency room at the time, responded
     to the Code Blue and attempted to intubate Anderson. Anderson suffered a severe and
     permanent brain injury. Plaintiffs filed a negligence action against Dr. Murphy and
     ECHO, alleging that Dr. Murphy’s care and treatment of Anderson were the cause of
     Anderson’s injuries.

¶4       Dr. Murphy denied the allegations and moved for summary judgment, asserting
     that he was immune from liability for negligence under section 25 of the Act. ECHO
     later joined the motion for summary judgment. Section 25 provides as follows:

            “Any person licensed under the Medical Practice Act of 1987 or any person
            licensed to practice the treatment of human ailments in any other state or
            territory of the United States who, in good faith, provides emergency care
            without fee to a person, shall not, as a result of his or her acts or omissions,
            except willful or wanton misconduct on the part of the person, in providing the
            care, be liable for civil damages.” 745 ILCS 49/25 (West 2010).

     Dr. Murphy contended that section 25 applied because he provided emergency care to
     Anderson, and Anderson was not billed for that care. Although ECHO had billed
     Anderson for services its physicians provided him during a previous emergency room
     visit on August 22, 2001, it did not bill for Dr. Murphy’s services during the Code Blue.
     The hospital billed Anderson for supplies used during the Code Blue, but not for any
     physician’s services.

¶5       In their response to the motion for summary judgment, plaintiffs argued that the
     Good Samaritan Act was inapplicable because Dr. Murphy was simply doing his job
     when he treated Anderson, and he was not providing his services “without fee.” ECHO
     was the exclusive provider of emergency room physicians at Provena, and Dr. Murphy
     was under contract with ECHO. ECHO paid Dr. Murphy by the hour, and he was not
     allowed to bill patients directly. Plaintiffs argued that, just because no discrete bill was
     sent for Dr. Murphy’s services, that did not mean that Dr. Murphy was providing his
     services “without fee.”

                                              -2-
¶6       The parties submitted various exhibits and discovery depositions in support of their
     positions. First, with respect to Dr. Murphy’s job responsibilities, an “independent
     contractor agreement” between ECHO and Dr. Murphy provided that Dr. Murphy
     would provide emergency medical services in the hospital’s emergency department
     and that he would be paid by the hour. The hourly amount would be the sole amount he
     would receive for his services. In addition to Dr. Murphy’s responsibilities in the
     emergency department, the agreement provided that Dr. Murphy would have the
     following “inpatient” responsibilities:

               “Physician shall not provide any general or routine care of patients already
            hospitalized under the care of another physician.

                However, in dire emergencies, i.e., cardiorespiratory (or impending) arrest,
            Physician may render service to any patient, as long as there is not an
            emergency department patient requiring his/her immediate presence, and only
            until the patient[’]s personal physician has assumed ongoing care.”

     The agreement further provided that Dr. Murphy would abide by, and render
     emergency medical services in accordance with, the bylaws, rules and regulations of
     the hospital and departmental policies and procedures, using his professional judgment.

¶7       The “exclusive emergency room services agreement” between ECHO and the
     Hospital provided that ECHO would be the exclusive provider of emergency room
     physician services at the Hospital. Under the agreement, the “primary obligation of
     ECHO’s physicians when in service at HOSPITAL’s emergency room shall be to care
     for any and all patients presenting themselves for treatment at the emergency room.”
     The agreement made clear that ECHO’s physicians were independent contractors
     rather than employees of the hospital, and that they were to provide treatment only until
     the patient’s attending physician could be present and assume responsibility. ECHO’s
     physicians were required to discharge their duties in accordance with the “Bylaws,
     Rules, Regulations, and policies of HOSPITAL and the MEDICAL STAFF Bylaws.”
     Further, ECHO would bill patients directly for the services its physicians provided.

¶8       The hospital’s “Clinical Operations/Nursing” policy set forth the procedures for the
     “Code Blue and Cardiac Arrest Team.” This policy set forth the Code Blue
     responsibilities of the ER physician as follows:

              “Responds to all Code Blues in the hospital. Directs Code Blue Team in
            CPR, defibrillation and cardioversion and medication therapy. Intubates the

                                             -3-
              patient. For DNR patients in Ancillary Departments, assess for Code
              continuance.”

       Nancy Frizzell, who was the nursing supervisor at St. Mary’s on the night of
       Anderson’s Code Blue, explained in her deposition that, although this document is a
       nursing policy, every employee of the hospital was expected to follow it. It was
       Frizzell’s experience that when a Code Blue occurs at night, the emergency room
       physician normally responds. She said that when a Code Blue was called, the
       emergency room doctor would drop what he or she was doing to respond to the code.
       Also, even when physicians on the unit responded to a Code Blue, the emergency room
       doctor would come when he or she could.

¶9         In his deposition, Dr. Murphy left no doubt that responding to Code Blues was part
       of his job:

                  “Q. Had you responded to any Code Blues at St. Mary’s before this one?

                  A. Yes.

                  Q. And was the emergency—was the emergency room physician on duty
              the physician who would be expected to respond to a Code Blue?

                  A. Yes.

                  Q. Were you the only emergency physician working at that—that night at
              the hospital?

                  A. Yes.

                 Q. As soon as you were notified of the code, did you go immediately to the
              room?

                  A. I believe so, yes.”

¶ 10       Dr. Joseph Danna, the president and CEO of ECHO, was more equivocal in his
       deposition. When asked whether it was part of Dr. Murphy’s job to respond to Code
       Blues, Danna said, “no,” and that it “was not an inherent prescribed part of his work, of
       his job.” Danna said that, rather, if there were a dire emergency elsewhere in the
       hospital, an ECHO physician would respond “in the manner a good samaritan would
       respond to that dire emergency.” He assumed that Dr. Murphy responded to the Code
       Blue because he was the only person available to respond. Danna was aware that
                                               -4-
       ECHO physicians responded to Code Blues at the hospital, but said that he had “no
       understanding” that they were “part of the team.” Rather, they were one of many
       resources available, and an ECHO physician would typically be the last person that
       would respond.

¶ 11      Eunice Rimer was a certified registered nurse anesthetist who responded to
       Anderson’s Code Blue. She testified in her deposition that she had worked at the
       hospital since 1994 and it was her understanding that the emergency room physician
       would respond when Code Blues were called. According to Rimer, the emergency
       room physician was “usually there first.”

¶ 12       Anderson’s laryngologist, Kenneth Johnson, testified that he received a call at
       home during the early morning of August 25. He was told that Anderson was having
       serious respiratory problems and that Dr. Murphy, the emergency room physician, was
       attempting an intubation. It was Dr. Johnson’s understanding that an in-house
       emergency room physician would respond to Code Blues.

¶ 13       Paula Jacobi, the president and CEO of St. Mary’s, acknowledged in her deposition
       that ECHO’s agreement with the hospital did not specifically address whether ECHO
       physicians would respond to Code Blues. The nursing department “Code Blue and
       Cardiac Arrest Team” policy addressed the responsibility of the emergency room
       physician during a Code Blue, but Jacobi did not know if this was addressed in writing
       anywhere else. However, Jacobi testified that it had been hospital policy for many
       years that the emergency room physician would respond to Code Blues, but she did not
       know how that system was set up. Jacobi did not believe that anything specific needed
       to be said in the agreement with ECHO because she assumed that the long-standing
       practice would continue. If the emergency room physician was already treating a
       patient when the Code Blue was called, then the physician would have to exercise his
       medical judgment as to who had the more emergent needs.

¶ 14       With regard to billing for Code Blues, Jacobi explained that a Code Blue was a
       billable event. The hospital would typically bill for facility charges, and this was done
       in Anderson’s case. The hospital billed for the drugs and equipment used on Anderson
       during the Code Blue. ECHO was responsible for billing for the services of its
       physicians, and Jacobi did not know whether ECHO billed for the services of its
       physicians during Code Blues.

¶ 15      Dr. Danna explained that ECHO contracted with a company called Per-Se
       Technologies to do its billing. ECHO billed only for services that its physicians
                                               -5-
       provided in the emergency department. According to Dr. Danna, ECHO would never
       bill when a physician responded to a code outside the emergency department. ECHO
       did not bill for the services Dr. Murphy provided to Anderson and had never received
       payment for those services. ECHO would also sometimes choose not to bill in a
       situation in which a patient was particularly unhappy with emergency department care,
       or when the patient simply came in for a recheck or something very minor. In such a
       situation, the emergency room physician would have to request that the patient not be
       billed.

¶ 16       Heather Cluver, the office manager for ECHO management and consulting,
       testified that she was not familiar with how billing would be handled for Code Blues.
       However, she testified that sometimes a decision was made not to bill a patient for
       services in the emergency department. In such a situation, a request not to bill would
       have to come from the physician, and it would go through Dr. Danna. Dr. Danna would
       decide whether the patient would be billed.

¶ 17        Richard Mullin, partner/owner of Abrix Emergency Billing Services, LLC,
       testified that Abrix provides billing services for physician practices. Abrix handled the
       billing for ECHO’s emergency room physicians from 1999 to 2003. ECHO would send
       a patient’s chart to Abrix, and then Abrix would bill the insurance company. Mullin
       testified that they would get records from ECHO only if a patient was treated in the
       emergency room. Abrix no longer had any records for Anderson; they would have
       either been destroyed pursuant to a retention policy or turned over to a succeeding
       entity. Mullin did not recall any situations in which ECHO sent patient records to Abrix
       but then requested that they not bill.

¶ 18        The trial court granted summary judgment to defendants. The court believed that
       Illinois law supported defendants’ position. Because ECHO never sent a bill to
       Anderson or his insurance carrier, Dr. Murphy was immune from liability under the
       Good Samaritan Act. The trial court acknowledged that a federal district court opinion,
       Henslee v. Provena Hospitals, 373 F. Supp. 2d 802 (N.D. Ill. 2005), would have
       compelled the opposite result. However, the court found that Henslee was out of step
       with Illinois law. The trial court gave plaintiffs leave to file an amended complaint
       alleging wilful and wanton misconduct. Plaintiffs filed fourth and fifth amended
       complaints alleging wilful and wanton misconduct, and later asked the trial court to
       make a Rule 304(a) finding with respect to the summary judgment on the negligence
       counts. The court granted the motion, finding no just reason to delay appeal or
       enforcement of the order.
                                               -6-
¶ 19        Plaintiffs appealed, and the Appellate Court, First District, reversed. The appellate
       court acknowledged that the rule developed in the Illinois cases was typified by the
       second district’s opinion in Estate of Heanue v. Edgcomb, 355 Ill. App. 3d 645 (2005),
       where the court held that application of section 25 of the Good Samaritan Act turned on
       whether or not the physician had billed for the emergency services. 2012 IL App (1st)
112321, ¶ 30. However, the appellate court determined that this construction was out of
       step with what the legislature intended in enacting section 25. The appellate court
       agreed with Henslee that the word “fee” in the statute is ambiguous. Id. ¶ 37. It could
       refer to patient being billed for a service, but it could also encompass the physician
       being paid. Because the statute is ambiguous, the appellate court stated that it needed to
       consider other statutory construction aids to determine the legislature’s intent. Id.
       ¶¶ 36, 41. The appellate court considered the legislative history of section 25, the
       statement of legislative policy provided by the legislature in section 2 of the Act, and
       the consequences of construing the statute one way or the other. The appellate court
       ultimately concluded, as had Henslee, that the purpose of the Act is to promote
       volunteerism and that section 25 was never meant to apply to a physician who responds
       to an emergency because he or she is paid to do so. Id. ¶ 50. The court remanded to the
       trial court to consider Dr. Murphy’s alternative argument that he was entitled to
       summary judgment because he had not deviated from the standard of care. Id. ¶ 54.

¶ 20       This court allowed defendants’ petition for leave to appeal. Ill. S. Ct. R. 315 (eff.
       Feb. 26, 2010). Additionally, this court allowed the American Association for Justice
       to file an amicus curiae brief in support of plaintiffs’ position. The Association
       contends that, until the appellate court’s decision in the present case, Illinois’s
       construction of its Good Samaritan statute was out of step with the way similar statutes
       are construed in other states.



¶ 21                                       ANALYSIS

¶ 22       This appeal arises from an order granting summary judgment to defendants.
       Summary judgment is proper when “the pleadings, depositions, and admissions on file,
       together with the affidavits, if any, show that there is no genuine issue as to any
       material fact and that the moving party is entitled to a judgment as a matter of law.” 735
       ILCS 5/2-1005(c) (West 2010). This court reviews summary judgment orders de novo.
       Schultz v. Illinois Farmers Insurance Co., 237 Ill. 2d 391, 399-400 (2010).
       Additionally, resolving the issue before the court requires us to construe section 25 of

                                               -7-
       the Act, and issues of statutory construction are also reviewed de novo. Metropolitan
       Life Insurance Co. v. Hamer, 2013 IL 114234, ¶ 18.

¶ 23        Resolving the issue on appeal requires us to consider two different lines of
       authority interpreting section 25 of the Act. Defendants contend that the trial court
       properly granted them summary judgment under the law as it has always existed in
       Illinois. According to defendants, the correct interpretation of section 25 is found in
       such cases as Heanue and Neal v. Yang, 352 Ill. App. 3d 820 (2004). Under this
       interpretation, the word “fee” in the statute is unambiguous, and a physician is entitled
       to claim immunity for negligently performing emergency services so long as he or she
       does not bill the patient, and the decision not to bill is made in good faith. By contrast,
       plaintiffs contend that the correct interpretation of section 25 is that set forth by the
       appellate court below and by the federal district court in Henslee. Under this view,
       “fee” is ambiguous and can refer either to a patient being billed or a physician being
       paid. Courts adopting this view have looked at other aids for construction to determine
       legislative intent, and have concluded that the Act was meant to apply only to those
       who volunteer their services.

¶ 24        The issue is thus one of statutory construction, and the principles guiding our
       review are familiar. The primary goal of statutory construction, to which all other rules
       are subordinate, is to ascertain and give effect to the intention of the legislature.
       Jackson v. Board of Election Commissioners, 2012 IL 111928, ¶ 48. The best
       indication of legislative intent is the statutory language, which must be given its plain
       and ordinary meaning. Metropolitan Life, 2013 IL 114234, ¶ 18. It is improper for a
       court to depart from the plain statutory language by reading into the statute exceptions,
       limitations, or conditions that conflict with the clearly expressed legislative intent. Id.
       Words and phrases should not be viewed in isolation, but should be considered in light
       of other relevant provisions of the statute. Midstate Siding & Window Co. v. Rogers,
       204 Ill. 2d 314, 320 (2003). Further, each word, clause and sentence of a statute must
       be given a reasonable construction, if possible, and should not be rendered superfluous.
       Prazen v. Shoop, 2013 IL 115035, ¶ 21. Where statutory language is clear and
       unambiguous, it will be given effect without resort to other aids of construction. Kunkel
       v. Walton, 179 Ill. 2d 519, 534 (1997). However, if the meaning of an enactment is
       unclear from the statutory language itself, the court may look beyond the language
       employed and consider the purpose behind the law and the evils the law was designed
       to remedy, as well as other sources such as legislative history. Gruszeczka v. Illinois
       Workers’ Compensation Comm’n, 2013 IL 114212, ¶ 12. A statute is ambiguous when
       it is capable of being understood by reasonably well-informed persons in two or more
                                                  -8-
       different senses. Id. ¶ 16. In determining legislative intent, we may also consider the
       consequences that would result from construing the statute one way or the other, and, in
       doing so, we presume that the legislature did not intend absurd, inconvenient, or unjust
       consequences. Solon v. Midwest Medical Records Ass’n, 236 Ill. 2d 433, 441 (2010).

¶ 25        The predecessor statute to section 25 was section 2a of the Medical Practice Act.
       Ill. Rev. Stat. 1965, ch. 91, ¶ 2a. As originally enacted, the statute had a much narrower
       focus:

                “Any person licensed pursuant to this Act or any person licensed to practice the
                treatment of human ailments in any other state or territory of the United States,
                except a person licensed to practice midwifery, who in good faith provides
                emergency care without fee at the scene of a motor vehicle accident or in case
                of nuclear attack shall not, as a result of his acts or omissions, except wilful or
                wanton misconduct on the part of such person, in providing such care, be liable
                for civil damages.” Id.

       The statute underwent various amendments, and the legislature gradually broadened its
       scope. First, the legislature removed the words “motor vehicle,” thus broadening the
       statute to apply at the scene of any accident. Pub. Act 76-1205 (eff. Sept. 11, 1969)
       (amending Ill. Rev. Stat. 1967, ch. 91, ¶ 21). The legislature later removed the phrase
       “victim of an accident at the scene of an accident or in case of nuclear attack” and
       simply replaced it with “person.” See Pub. Act 78-385 (eff. Aug. 23, 1973) (amending
       Ill. Rev. Stat. 1971, ch. 91, ¶ 2a). At the same time, the legislature added in the
       requirement that, for the statute to apply, the physician must not have “prior notice of
       the illness or injury.” Id. In 1996, the legislature enacted the Good Samaritan Act, and
       the exemption that was originally provided for in section 2a of the Medical Practice Act
       became section 25 of the Good Samaritan Act. See 745 ILCS 49/25 (West 1996).
       Finally, the statute was amended in 1998 to eliminate the requirement that the
       physician must not have had prior notice of the injury. 1 Pub. Act 90-742, § 40 (eff.
       Aug. 13, 1998). Thus, as currently enacted, the statute provides immunity when a
       physician in good faith renders emergency care without fee. However, there is now a
       division in the case law over what it means to render care “without fee.”

           1
             At oral argument, defense counsel treated the "without prior notice" requirement that previously
       existed as synonymous with a requirement that the physician must not have had a preexisting duty to act.
       These are clearly not the same thing, as the facts of this case demonstrate. Dr. Murray did not have prior
       notice of Anderson’s emergency, but he had a duty to respond to such emergencies. See also Neal, 352
Ill. App. 3d at 830 (finding physician had preexisting duty to respond to the emergency but no prior
       notice of the emergency).
                                                       -9-
¶ 26        This court has not previously spoken on the scope of section 25. The appellate
       court, however, has considered several section 25 cases. In Johnson v. Matviuw, 176
Ill. App. 3d 907 (1988), the court held that a physician who responded to a Code Blue at
       a nurse’s request could claim immunity under the Act because the patient had not been
       billed for the physician’s services. The court found that the record was unclear as to
       whether or not the physician had a preexisting duty to respond, but found this fact to be
       irrelevant. The court also did not consider it relevant that the emergency took place in a
       hospital setting. Rather, the court held that all that mattered for application of the
       statute was that the physician had responded to an emergency of which he or she had no
       prior notice and had not charged a fee. Johnson, 176 Ill. App. 3d at 916-18. Subsequent
       decisions would continue to apply the Act to physicians who responded to emergencies
       in hospitals or medical centers. See, e.g., Neal, 352 Ill. App. 3d 820 (anaesthesiologist
       immune for alleged negligence during emergency delivery when she had no prior
       notice and did not charge a fee; court holds it irrelevant that she had a preexisting duty
       to treat plaintiff under her employment contract with hospital); Blanchard v. Murray,
       331 Ill. App. 3d 961 (2002) (reversing summary judgment on basis that physician had
       prior notice of the emergency before going to hospital, but concluding that the statute
       otherwise would have provided immunity because no fee was charged); Rivera v.
       Arana, 322 Ill. App. 3d 641 (2001) (Act applied to physician who rendered emergency
       care in a medical center because no bill was sent for the services); Roberts v. Myers,
       210 Ill. App. 3d 408 (1991) (physician who was not patient’s regular doctor immune
       from negligence claim involving emergency prenatal care and delivery because he had
       no prior notice of the illness or injury, responded to an emergency, and did not receive
       a fee for his services).

¶ 27       Originally, the courts were not willing to look into the reasons why a fee was not
       charged. For instance, in Villamil v. Benages, 257 Ill. App. 3d 81 (1993), a physician
       who was at the hospital delivered a baby in an emergency situation when the patient’s
       regular obstetrician did not respond to the call. Id. at 85. The patient sued the physician
       for malpractice, alleging that his negligence in the delivery had caused the baby’s
       death. The plaintiff testified that she had received a cover letter requesting her public
       aid card so that public aid could be billed for the delivery. Id. at 89. However, neither
       public aid nor the plaintiff was ever actually billed for the delivery. Thus, the court held
       that the physician was immune. The court considered the request for the plaintiff’s
       public aid number to be irrelevant because, even if it showed an intent to bill, the
       controlling fact was that no bill was ever sent. Id. at 92.


                                                - 10 -
¶ 28       Later, in Heanue, the appellate court would hold, for the first time, that the decision
       not to bill must be made in good faith for the Act to apply. In Heanue, the patient
       underwent an elective IJ dialysis catheter insertion and was then taken to the recovery
       room at Swedish American Hospital. Dr. Mark Whitman performed the procedure. A
       nurse later observed that the medication was not working and attempted to page Dr.
       Whitman. She could not get in touch with him, and Rockford Surgical Service sent Dr.
       Edgcomb, who was a partner of Dr. Whitman’s. Dr. Edgcomb took over the patient’s
       treatment. The plaintiffs brought a negligence action against Dr. Edgcomb, and he
       moved to dismiss, asserting immunity under the Act. The trial court granted the
       defendant’s motion. Heanue, 355 Ill. App. 3d at 646-47.

¶ 29       On appeal, the court first held that the existence of a preexisting duty to treat the
       patient was not fatal to a physician’s claim of immunity under the Act. Id. at 648.
       However, the court held that a preexisting duty could be relevant to whether a decision
       not to bill was in good faith. Id. at 650. The court rejected the plaintiffs’ argument that
       Dr. Edgcomb could not seek immunity under the Act because he received an economic
       benefit from his relationship with Rockford Surgical. Rather, the court held that the
       word “fee” in the Act has a set, narrow meaning: “a fee is generated by and tied to the
       service performed.” Id. at 649. Thus, because the patient was not billed for Dr.
       Edgcomb’s services, his treatment of her was without fee. However, the court held that
       previous Illinois decisions had failed to recognize that the term “good faith” in the
       statute modifies both “provides emergency care” and “without fee.” Id. at 650. Thus, a
       physician who did not bill a patient simply to obtain immunity under the Act would not
       be acting in good faith. The court explained that it is at this part of the analysis that the
       preexisting duty issue might be relevant: if a physician has a preexisting duty to treat,
       and he or she ordinarily would bill for such services, then an inference may arise that
       the decision not to bill was not in good faith. Id. at 650-51. The court held that, on the
       record before it, there was an inference that the decision to bill might not have been in
       good faith, because the patient was billed for treatment prior to and following the
       emergency on the same day. Thus, the court reversed and remanded for a determination
       of whether defendant’s decision to charge a fee was in good faith. Id. at 651.

¶ 30       Thus, the law in Illinois at the time the Federal District Court issued its opinion in
       Henslee was that a physician would be immune under the Act if he or she, in good faith,
       provided emergency treatment and did not bill the plaintiff for his or her services. A
       preexisting duty to treat the plaintiff would not prevent application of the Act, and it did
       not matter if the physician received any sort of economic benefit or compensation for

                                                - 11 -
       his time, assuming that he or she did not did not specifically bill the patient for the
       treatment he or she provided.

¶ 31       In Henslee, the court surveyed Illinois law and concluded that the Illinois decisions
       had strayed far from what the legislature intended in enacting the Good Samaritan Act.
       In that case, Dr. Drubka worked at Provena Immediate Care Center. He was employed
       and compensated by Midwest Emergency Associates (MEA), which had a contract
       with Provena St. Joseph’s Hospital to provide physicians for the Care Center and the
       emergency room. Dr. Drubka was paid on a per diem basis. He did not account for his
       time other than signing in an out of the care center, and he did not bill patients directly.
       MEA also did not bill patients directly, but rather billed the hospital for their
       physicians’ time. Provena was responsible for billing patients seen at the Care Center.
       Dr. Drubka was sued for his alleged negligent treatment of a patient who had a peanut
       allergy and had experienced an anaphylactic reaction from eating Chinese food. The
       patient was never billed for Dr. Drubka’s treatment at the Care Center, although she
       was billed for care she received after being transferred to Provena St. Joseph Hospital.
       Although the patient was never billed for Dr. Drubka’s treatment, Dr. Drubka was paid
       for working at the Care Center on the date in question. Henslee, 373 F. Supp. 2d at
       804-05.

¶ 32       The plaintiffs brought suit in federal district court, because their suit included a
       claim that the defendants had violated the Emergency Medical Treatment and Labor
       Act (42 U.S.C. §§ 1395 et seq.). Henslee, 373 F. Supp. 2d at 805. Dr. Drubka moved
       for summary judgment on the state law negligence claim, arguing that he was immune
       under section 25 because the patient had not been billed for his treatment. The court
       denied the motion. The court noted that, as the Illinois Supreme Court had never
       interpreted section 25, its task was to resolve the state law question as it thought that
       this court would. Id. at 807 (citing United States v. Navistar International
       Transportation Corp., 152 F.3d 702, 713 (7th Cir. 1998)). The court ultimately
       concluded that this court would not follow the Illinois Appellate Court’s construction
       of the statute.

¶ 33       The court began by noting the narrow focus of the statute when it was originally
       enacted. As the court explained, the Act was originally designed to “encourage
       physicians fearful of malpractice suits to stop and render aid to those injured in
       automobile accidents.” Henslee, 373 F. Supp. 2d at 807. The court further noted that
       the legislature had included a statement of legislative purpose in the statute that showed
       that the intent of the Act was to encourage people to volunteer their time and talents to
                                                - 12 -
       help others (see 745 ILCS 49/2 (West 2010)) and that the available legislative history
       also showed that the legislature’s intent was to promote volunteerism. Henslee, 373 F.
       Supp. 2d at 808. The court then reviewed the Illinois Appellate Court cases construing
       section 25 and determined that, despite the legislature’s clear intent in enacting the
       statute, the Illinois courts had used the statute almost exclusively to immunize doctors
       who provide emergency care in hospitals. Id. at 808-09.

¶ 34        Henslee determined that the Illinois appellate cases had gone astray in determining
       that the phrase “without fee” in the statute was clear and unambiguous. Because the
       courts in those cases saw no ambiguity in the statute, they did not consider any
       statutory construction aids. Id. at 812. Although the term is undefined in the statute, the
       Illinois courts had determined that the word “fee” “means only a situation where a
       patient is billed for the specific services the doctor provides.” Id. at 809. The court
       noted that the definition of “fee” is simply a “ ‘charge for labor or services, esp.
       professional services.’ ” Id. at 812 (quoting Black’s Law Dictionary 629 (7th ed.
       1999)). The court found that the Illinois appellate court decisions had too narrowly
       considered only one side of a typical fee situation—the client being billed. However,
       the court found that a typical fee transaction implicitly includes two steps: a party being
       billed and a professional being paid. Henslee found that the term “fee” is broad enough
       to include either a doctor being paid for his services or a client paying a bill for the
       services. The court noted that, under this definition, a “fee” would exist when “a doctor
       is paid for the emergency services he renders.” Id.

¶ 35        Because it found the phrase “without fee” ambiguous, the court found it necessary
       to consider other statutory construction aids to determine the legislature’s intent. Once
       it did so, the court found it clear that a broader definition of “fee” than that adopted by
       the Illinois appellate court would better effectuate the legislature’s intent. The court
       found it beyond dispute that the legislature’s intent was to encourage and promote
       volunteerism, and a doctor who is paid for his services is not acting as a volunteer. The
       appellate court’s interpretation would thwart this clear legislative intent. Id. at 812-13.
       The court thus determined that Dr. Drubka could not claim immunity under the Act
       because he was paid for his time at the Care Center and simply responded to the
       emergency as part of his job. The court also determined that a broader definition of the
       word “fee” was necessary in light of modern billing practices: “because most doctors
       are no longer compensated directly by their patients, and thus it is difficult to link a
       charge for services and the eventual payment, a definition of ‘fee’ should include both
       the doctor’s compensation and the patient’s eventual payment.” Id. at 814.

                                               - 13 -
¶ 36       Finally, the court determined that public policy considerations supported a broader
       meaning of the word “fee.” The court was concerned that physicians could engineer
       immunity by declining to bill for the specific service provided. The court noted that
       Heanue had addressed this problem by determining that the decision not to bill had to
       be made in good faith and not for the purpose of avoiding liability. However, the court
       did not consider that solution adequate to protect patients: “shifting the burden onto the
       plaintiff to prove the reasons why a hospital did or did not bill for specific services
       creates an unnecessary level of complex proof.” Id. The court was also concerned that
       the appellate court’s one-sided definition of “fee” could set up an inequitable situation
       where the Act would apply differently to those without means. A person who had
       private insurance and was billed for a doctor’s emergency treatment would be able to
       sue the doctor for negligent care. If the same doctor treated a poor person without
       insurance, the same doctor could be shielded from his negligence. Id. at 814-15.

¶ 37        A later federal district court opinion, Rodas v. SwedishAmerican Health System
       Corp., 594 F. Supp. 2d 1033 (N.D. Ill. 2009), would disagree with Henslee. Rodas
       concluded that, if asked to resolve the issue, this court would follow the long line of
       Illinois appellate court cases rather than rejecting them. Id. at 1041. Thus, Rodas
       granted summary judgment to two physicians, Dr. Seidlin and Dr. Soleanicov, who had
       provided emergency care to the patient during a delivery. Summary judgment was
       proper because “neither doctor billed plaintiff for their services rendered or received an
       economic benefit that was derived directly from the services performed.” Id.

¶ 38       The Seventh Circuit, however, reversed the summary judgments for both doctors.
       Rodas v. Seidlin, 656 F.3d 610 (7th Cir. 2011). The court concluded that, based on the
       facts before it, it was not required to resolve the conflict between Heanue and Henslee
       over whether receiving compensation for medical services was itself sufficient to put
       one outside the reach of the Good Samaritan statute. Id. at 628 n.4. The court believed
       that the defendants were reading Heanue too narrowly, and it determined that even
       Heanue would have mandated that the summary judgments be reversed. Id. at 626-28.
       With respect to Dr. Seidlin, the court concluded that material questions of fact existed
       as to whether the decision not to bill was made in good faith. Id. at 629. With respect to
       Dr. Soleanicov, the court fou nd it irrelevant that the patient was not directly billed for
       her services. Dr. Soleanicov was paid a salary by University of Illinois College of
       Medicine at Rockford (UIC). The patient had been receiving her prenatal care from
       Crusader Central Clinic Association. Id. at 612. Crusader Clinic had an Agreement for
       Professional Services with UIC whereby UIC obstetricians and gynecologists would
       provide back-up professional services to Crusader Clinic patients who were admitted
                                                 - 14 -
       for treatment at local hospitals. Under the agreement, Crusader Clinic would pay UIC a
       fixed amount each year, and Crusader Clinic reserved the right to bill its patients after
       receiving documentation of services rendered from the UIC physician. Id. at 613;
       Rodas, 594 F. Supp. 2d at 1036. In this case, Dr. Soleanicov had submitted
       documentation to Crusader Clinic of the services she had provided to the patient.
       Rodas, 656 F.3d at 613. Crusader Clinic ultimately billed Medicaid for the delivery.
       Medicaid wrote off part of the amount and paid Crusader Clinic the remaining balance.
       Rodas, 594 F. Supp. 2d at 1037. The plaintiff was never billed directly from UIC or any
       of the physicians. Id. Seidlin and Soleanicov were paid their normal salary for the date
       in question, and neither received any additional compensation from the amount billed
       to Medicaid. Id. at 1037-38. Because Soleanicov submitted a billing form to Crusader
       Clinic, there was “no serious question that she charged a fee for her emergency
       services.” Rodas, 656 F.3d at 629. The court elaborated:

              “We see no evidence that the legislature, with its use of the unassuming word
              ‘fee’ intended anything to turn on how a fee is processed or the compensation
              structures of the physicians who provide treatment. For good reason. The
              moment the General Assembly makes the coverage of the Good Samaritan Act
              turn on the business model used to collect physicians’ fees is the moment every
              medical practice restructures so that every doctor can be a good Samaritan. That
              outcome would do nothing to advance the enacted purpose of the Good
              Samaritan Act, which is to promote volunteerism and shield from liability ‘the
              generous and compassionate acts’ of Illinois citizens. 745 ILCS 49/2.” Id. at
              628.

¶ 39       Having considered all of the above authority, we must agree with Henslee that the
       term “fee” is ambiguous. We agree with that court that previous Illinois appellate court
       cases simply assumed that the term was unambiguous and gave it its narrowest possible
       definition. This resulted in a line of cases that thwarted unmistakably obvious
       legislative intent. As Henslee correctly pointed out, the term “fee” is broad enough to
       include both a patient being billed and a doctor being paid. The term “fee” is variously
       defined as “compensation often in the form of a fixed charge for professional service”
       (emphasis added) (Webster’s Third New International Dictionary 833 (2002)); “[a]
       charge for labor or services, esp. professional services” (Black’s Law Dictionary 647
       (8th ed. 2004)); “[a] recompense for an official or professional service or a charge or
       emolument or compensation for a particular act or service. A fixed charge or perquisite
       charged as recompense for labor; reward, compensation, or wage given to a person for
       performance of services or something done or to be done” (emphasis added) (Black’s
                                               - 15 -
       Law Dictionary 553 (5th ed. 1979)); “payment asked or given for professional
       services” (emphasis added) (Webster’s New World Dictionary 512 (2d coll. ed. 1986));
       “a charge or payment for services” (emphasis added) (The Random House Dictionary
       of the English Language 521 (1983)). One can find dictionary definitions to support
       either the definition adopted by the previous appellate court decisions or by Henslee
       and the appellate court below. The existence of these different dictionary definitions,
       each which would make sense in the statute, indicates that the term is ambiguous. See
       Landis v. Marc Realty, L.L.C., 235 Ill. 2d 1, 11 (2009). The term is clearly capable of
       being understood by reasonable persons in more than one way.

¶ 40       Thus, we find it necessary to turn to other statutory construction aids to determine
       the legislature’s intent in enacting the statute. First, we note that the legislature chose
       the title “Good Samaritan Act” for the statute. While a statute’s title cannot be used to
       limit the plain meaning of statutory text, it can provide guidance in resolving statutory
       ambiguities. Alvarez v. Pappas, 229 Ill. 2d 217, 230-31 (2008). As Webster’s explains,
       the term “Good Samaritan” derives from the biblical parable found at Luke 10:30-37,
       and refers to “one who compassionately renders personal assistance to the
       unfortunate.” Webster’s Third New International Dictionary 979 (2002); see also The
       Random House Dictionary of the English Language 609 (1983) (defining “good
       Samaritan” as “a person who gratuitously gives help or sympathy to those in distress”
       (emphasis added)). Moreover, a “good Samaritan law” has a commonly understood
       meaning in the law. See Black’s Law Dictionary 715 (8th ed. 2004) (explaining that a
       “good-samaritan law” is a “statute that exempts from liability a person (such as an
       off-duty physician) who voluntarily renders aid to another in imminent danger but
       negligently causes injury while rendering the aid” (emphases added)).

¶ 41       Second, the legislature left no doubt that it intended the commonly understood
       meaning of “good Samaritan law” when it enacted the “Good Samaritan Act.” In the
       Act, the legislature codified a statement of legislative purpose to make its intentions
       clear:

                  “§ 2. Legislative purpose. The General Assembly has established numerous
              protections for the generous and compassionate acts of its citizens who
              volunteer their time and talents to help others. These protections or good
              samaritan provisions have been codified in many Acts of the Illinois Compiled
              Statutes. This Act recodifies existing good samaritan provisions. Further,
              without limitation the provisions of this Act shall be liberally construed to


                                               - 16 -
              encourage persons to volunteer their time and talents.” (Emphases added.) 745
              ILCS 49/2 (West 2010).

¶ 42        Third, during the legislative debates on the various amendments to the statute, the
       legislators who spoke out about the statute’s purpose clearly indicated that its purpose
       is to promote volunteerism. In the legislative debates on Public Act 78-385 (eff. Aug.
       28, 1973), which added the “prior notice” requirement to the statute, Senator Schaffer
       explained:

              “This bill only gives a doctor a safeguard that [sic] if he comes upon an
              emergency situation if one of us falls down the stairs and rolls to the foot of the
              stairs here and a doctor treats us, and this is on the spot, not in his doctor’s office
              or in the hospital on the operating table, that he has a little protection that if we
              have bad effects because he wasn’t able to do the things he might do in a
              hospital, he would be somewhat protected.” (Emphasis added.) 78th Ill. Gen.
              Assem., Senate Proceedings, May 22, 1973, at 49-50 (statements of Senator
              Schaffer).

¶ 43       When the legislature enacted Public Act 90-742, which removed the “prior notice”
       requirement, Representative Lang asked Representative Winters whether it was his
       position that “ ‘the passage of th[e] [Act] would encourage good samaritans to do the
       right thing on the streets of Illinois, I suppose, without fear of repercussions in a court
       of law.’ ” Representative Winters responded, “ ‘[t]hat is exactly the point of the Bill.
       To make it patently obvious to anyone that this state does encourage voluntary action
       that professionals who do that kind of action, will not have repercussions against them
       for their voluntary action.’ ” (Emphases added.) 89th Ill. Gen. Assem., House
       Proceedings, Mar. 25, 1996, at 100 (statements of Representatives Lang and Winters).

¶ 44       This same exchange between Representatives Lang and Winters also shows that the
       legislature intended a broad and flexible definition of the word “fee”:

                 “Lang: ‘Just to clarify this. It only covers services that are rendered without
              compensation. Is this correct?’

                  ***

                  Winters: ‘That is correct. If a person is serving under … you know, for pay
              in his line of duty, this Good Samaritan Bill would not affect that. He would still
              be liable for lawsuits. It’s only where there is no compensation.’ ” (Emphases

                                                - 17 -
              added.) 89th Ill. Gen. Assem., House Proceedings, Mar. 25, 1996, at 100-01
              (statements of Representatives Lang and Winters).

¶ 45       Fourth, as persuasively argued by the California Appellate Court in Colby v.
       Schwartz, 144 Cal. Rptr. 624 (Cal. Ct. App. 1978), physicians who respond to
       emergencies because they are paid to do so do not need the incentive to act that is at the
       very heart of Good Samaritan statutes. In that case, several physicians responded to an
       emergency in a hospital because they were serving on the hospital’s emergency call
       surgical panel. Id. at 626. When they were sued for negligence, they claimed immunity
       under California’s Good Samaritan statutes, which were similar to the Illinois statute,
       but did not say anything about compensation. The court explained that the purpose of
       Good Samaritan statutes is to encourage people to act when they otherwise have no
       duty to do so:

                  “Sections 2144 and 2144.5 were enacted to aid the class of individuals
              though requiring immediate medical care were not receiving it. Typically, it
              was the roadside accident victim who, as a result of the strictures of the
              common law malpractice doctrines, was left uncared for. However, hospital
              patients, such as the decedent have historically enjoyed the benefits of full
              medical attention. There is no need for special legislation to encourage
              physicians to treat this class of individuals.

                  On the other side of the doctor-patient equation, sections 2144 and 2144.5
              were not directed towards the class of physicians of which defendants are
              members. Physicians, like defendants, who treat patients requiring immediate
              medical care as part of their normal course of practice do not need the added
              inducement that immunity from civil liability would provide. Moreover,
              excusing such physicians of their negligence could have the adverse effect of
              lowering the quality of their medical care without justification. And further, to
              extend immunity to such physicians would deny an overly broad spectrum of
              malpractice victims of their legal remedies.” Id. at 628; see also Clayton v.
              Kelly, 357 S.E.2d 865, 868 (Ga. App. 1987) (explaining that, if a doctor
              responds to an emergency because his employment requires him to do so, then
              he does not need a special inducement to offer aid).

¶ 46       Fifth, Colby also recognized that immunity is important in this volunteer setting
       because the physician will likely be acting without the necessary equipment and
       facilities, and might be acting outside of his area of expertise:

                                               - 18 -
                  “These sections were directed towards physicians who, by chance and on an
              irregular basis, come upon or are called to render emergency medical care.
              Often, under these circumstances, the medical needs of the individual would
              not be matched by the expertise of the physician and facilities could be severely
              limited. The general practitioner might well find himself treating an individual
              for needs outside his training or the specialist forced to practice in an unrelated
              speciality. However, in the instant case, defendants in performing the
              exploratory surgical procedure were practicing within their area of expertise
              and with all of the benefits of full hospital facilities. It is therefore not
              unreasonable to hold them to the level of skill and training required under such
              circumstances.” Colby, 144 Cal. Rptr. at 628.

¶ 47       Sixth, in determining legislative intent, we will consider the consequences of
       construing the statute one way or another, and we will presume that the legislature did
       not presume absurd, unjust, or inconvenient results. Solon, 236 Ill. 2d at 441. Here,
       those considerations clearly support a broad, flexible reading of the word “fee.” As
       detailed above, the broader definition of “fee” first adopted by the Henslee court will
       effectuate the legislature’s clear intent. Under this definition, volunteerism is
       promoted. By contrast, the narrow definition previously adopted by the appellate court
       thwarts legislative intent. Rather than promoting volunteerism, that interpretation
       simply promotes immunity for doctors who do not bill. But the appellate court has
       never explained why the legislature would intend such a thing, and has never attempted
       to justify its interpretation from a policy standpoint. In fact, the appellate court has
       previously acknowledged that its interpretation of section 25 is contrary to the
       statement of legislative purpose. See, e.g., Neal, 352 Ill. App. 3d at 826. This was a
       result of the appellate court assuming that the statute is clear and unambiguous. See id.

¶ 48      Another consequence of employing the narrow interpretation of “fee” is that an
       unfair system could emerge in which the wealthy had a greater access to justice than the
       poor. As the appellate court noted below:

              “Heanue’s one-sided definition of ‘fee’ could result in a disparity of legal
              remedies between the affluent and the less-privileged. See Ben Bridges,
              Comments, Curb Your Immunity: The Improper Expansion of Good Samaritan
              Protection in Illinois, 34 S. Ill. U. L.J. 373, 391 (2010). If a hospital physician
              paid by the hour negligently provided emergency care to an affluent patient and
              the patient or the patient’s insurer was billed for that care, the doctor would not
              be immune under the Act. Bridges, supra, at 391. If the same doctor provided
                                              - 19 -
              negligent emergency care to an indigent uninsured patient and the hospital did
              not bill the patient because it would not be able to collect payment, the doctor
              would be immune under the Act. Bridges, supra, at 391. The affluent patient
              would be able to file a negligence action against the physician and the indigent
              patient would not. Bridges, supra, at 391. The physician could arguably provide
              substandard care to all poor, uninsured patients because those patients would
              have no legal recourse against him. Bridges, supra, at 391. The legislature
              cannot have intended such a result.” 2012 IL App (1st) 112321, ¶ 47.

¶ 49       And finally, as Henslee pointed out, giving “fee” its narrowest possible definition
       makes the statute difficult to apply, given the modern realities of billing for medical
       services:

              “[B]illing for medical services is no longer a simple transaction between two
              parties. Before the days of private health insurance, physician’s groups, and
              Medicaid, doctors used to bill patients directly for their services; in return, the
              patient would pay the doctor directly. Charging for medical services is no
              longer so simple. For example, in this case, Dr. Drubka worked for MEA,
              which had a contract with Provena Saint Joseph’s Hospital to provide
              physicians for both the hospital emergency room and the Care Center. The
              doctors never billed the patients directly; neither, for that matter, did MEA.
              Instead, the hospital billing department was the unit responsible for charging
              Johnson for Dr. Drubka’s services. Had the hospital billed Johnson for Dr.
              Drubka’s services, it would have had to send a bill to Johnson specifying the
              doctor’s individual services and then most likely attempt to collect money from
              Johnson’s insurance carriers. Paying Dr. Drubka a per diem fee for his services
              was a system most likely constructed by the hospital to deal with the realities of
              the new generation of health care in this country.” Henslee, 373 F. Supp. 2d at
              813-14.

       Henslee thus concluded that “fee” should be given a broader reading than that
       previously adopted by the Illinois appellate court, because “it is difficult to link a
       charge for services and the eventual payment.” Id. at 814.

¶ 50       Considering all of the above, we agree with the appellate court below that “fee”
       must be given a broader definition than that employed by the earlier appellate court
       decisions. The phrase “without fee” is ambiguous, and giving it a construction that
       includes a doctor’s compensation will ensure that the legislature’s intent is effectuated

                                              - 20 -
       rather than thwarted. We agree with the appellate court’s conclusion that Dr. Murphy
       did not provide his services to Anderson “without fee.” He was fully compensated for
       his time that day, and it is clear that he responded to the emergency not because he was
       volunteering to help but because it was his job to do so. Dr. Murphy testified that it was
       his responsibility to respond to Code Blues. Moreover, it is clear from both the
       agreement that ECHO had with the hospital and the agreement that ECHO had with Dr.
       Murphy that ECHO physicians were required to comply with hospital policies, and the
       hospital’s written policy made clear that emergency room physicians were to respond
       to Code Blues. The agreement between Dr. Murphy and ECHO also specifically
       addresses physicians responding to emergencies outside the emergency room. In his
       brief before this court, Dr. Murphy made a very short argument that he was a volunteer.
       However, at oral argument his attorney conceded that Dr. Murphy was not a volunteer
       in this situation and that he could not ignore a Code Blue if he was available. The
       evidence marshaled for and against the summary judgment motion supports no
       conclusion other than that Dr. Murphy responded to the Code Blue because it was his
       job to do so. The legislature never intended that Good Samaritan immunity would be
       available in this situation.



¶ 51                                     CONCLUSION

¶ 52      We thus conclude that Dr. Murphy did not provide his services “without fee,” and
       he may not claim immunity under the Good Samaritan Act. We therefore affirm the
       decision of the appellate court, which reversed the summary judgment in favor of Dr.
       Murphy and remanded for a determination of Dr. Murphy’s alternative argument in
       support of summary judgment.



¶ 53      Affirmed.




                                               - 21 -